Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on August 08, 2022, with respect to the claim rejections under 35 U.S.C. 112 (b) and the claim rejections under 35 U.S.C. 103 as being unpatentable over Matson et al (US 2011/00655814 A1)  have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Matson does not describe or suggest using multiple reactors to perform the depolymerization and alcohol synthesis process. As a result, Matson cannot describe or suggest having a lower temperature in a second reactor. Additionally, Matson also has no description or suggestion that using a two-stage process, with the second stage at lower temperature, would provide any benefit. The only teaching related to temperature provided by Matson is in Example 2. In Example 2, Matson states that using higher temperatures can reduce the amount of time required for a comparable amount of feed conversion. Thus, Matson teaches that higher temperatures are beneficial.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622